Filed 11/30/21 Calvert v. Mbanugo CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or o r-
dered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                    DIVISION ONE


 MARK CALVERT,
           Plaintiff and Respondent,
                                                                          A161188
 v.
 COLLIN A. MBANUGO et al.,                                             (Alameda County
                                                                       Super. Ct. No.
           Defendants and Appellants.
                                                                     RG16838781)



          Defendants Collin A. Mbanugo, Ogo Mbanugo, and the Mbanugo
Revocable Trust (collectively Mbanugo) appeal from a deficiency judgment
entered in this judicial foreclosure action. The judgment, for $395,392, is
based on the trial court’s determination that the statutory fair value of the
foreclosed property at the time of the sheriff’s sale was $120,000. This
determination was based, in turn, on an appraisal submitted to the court by
plaintiff Mark Calvert, the liquidating trustee in the Meridian Trust’s
Chapter 11 bankruptcy proceeding (collectively Meridian).
          On appeal, Mbanugo maintains, as he did in the trial court, that he
satisfied the underlying foreclosure judgment in full by way of a $1.2 million
payment and therefore the property never should have been sold and no
deficiency judgment should have been entered. He alternatively asserts the



                                                                 1
fair value of the property was substantially greater than determined by the
court and that the sale should have been postponed. We affirm.
                               BACKGROUND1
      In July 2007, Mbanugo obtained a loan from Meridian’s predecessor for
$1,957,500. As security, Mbanugo gave deeds of trust on several properties,
including what the parties refer to as the “residence” property and the
“vacant” property.2
      Mbanugo fell into arrears, and in 2016, Meridian filed the instant
action for judicial foreclosure.
      The following year, in October 2017, the trial court granted Meridian’s
motion for summary judgment and entered a judgment of foreclosure in the
amount of $1,523,816.76 plus attorney fees and actual costs of foreclosure
and sale.
      In granting summary judgment, the court rejected Mbanugo’s claim
that he made payments between January 2014 and December 2016 totaling
$584,000 pursuant to a “modification agreement” that extended the maturity
date of his obligation by one year.3 Even assuming such an agreement, the
trial court ruled Mbanuago “ha[d] not submitted evidence to demonstrate
that [he has] paid Plaintiff the amount due under the settlement contract.”
Although an appealable judgment (Kinsmith Financial Corp. v. Gilroy (2003)




      1  We provide only a summary of the case here and discuss specific
details in connection with our discussion of the issues raised on appeal.
      2   Mbanugo purchased the vacant property in 1995 for $150,000.
      3 These payments were assertedly as follows: $200,000 paid in March
2016, $300,000 paid in December 2016, and a total of $84,000 paid in small
increments between January 2014 and December 2016.

                                      2
105 Cal.App.4th 447, 452–453 (Kinsmith)),4 Mbanugo did not appeal the
judgment of foreclosure.
      More than a year later, when Meridian commenced moving forward
with a sheriff’s sale, Mbanugo, in March 2019, filed an ex parte “Application
for Temporary Restraining Order and Order to Show Cause re: Preliminary
Injunction Stopping Sheriff’s Sale . . . and Dismissing Case With Prejudice,”
to prevent the sale scheduled for April 12, 2019. (Some capitalization
omitted.) Mbanugo claimed, among other things, that he had paid Meridian
$1.2 million in August 2018 pursuant to an agreement whereby Meridian
would, upon Mbanugo’s payment of that amount, release the liens securing
“the [foreclosure] judgment.”
      Meridian filed opposition, pointing out Mbanugo’s application for
preliminary injunctive relief was based on the status of, and specifically the
release of the lien against, the residence property, not the vacant property.
However, the scheduled sheriff’s sale was of only the vacant property. The
$1.2 million Mbanugo paid consisted of proceeds from a refinance of the
residence property, in exchange for a partial satisfaction of the foreclosure
judgment as to that property; the balance of the judgment was to be paid by
way of smaller increments. There was no evidence Meridian ever agreed to
accept $1.2 million in full satisfaction of the foreclosure judgment or to



      4  Judicial foreclosure may be, and frequently is, a two-step process.
The first results in a judgment of foreclosure, which embraces “all issues
regarding the sale, the amount of the debt, [and] whether the debtor is liable
for a deficiency if any.” (Kinsmith, supra, 105 Cal.App.4th at p. 452.) When
no appeal is taken from the judgment of foreclosure, it becomes “final and res
judicata as to the issues determined.” (United California Bank v. Tijerina
(1972) 25 Cal.App.3d 963, 969.) The second step, if necessary, may yield a
deficiency judgment, which is also appealable. (Kinsmith, at pp. 452–453;
United California Bank, at p. 969.)

                                        3
release the lien on the vacant property prior to payment of the foreclosure
judgment in full.
      A week before the scheduled sale, the trial court construed the request
for a temporary restraining order as a request for a stay and issued an order
staying the sheriff’s sale for a month, until May 17, 2019. It also allowed
Mbanugo to file a motion for an order deeming the foreclosure judgment
satisfied by virtue of the $1.2 million payment.
      Mbanugo filed the anticipated motion the following week based on his
$1.2 million July 2018 payment and Meridian’s asserted “release” of “items
14, 15, and 16 of the title report,” which he claimed encompassed the vacant
property.
      Meridian opposed the motion, again asserting the only agreement the
parties had reached provided for a release as to the residence property on
payment of the $1.2 million July 2018 payment, and for payment of the
balance of the foreclosure judgment by November 2018. In the meantime,
Meridian would not proceed with a sheriff’s sale. Mbanugo, however, failed
to pay the remaining balance of the judgment.
      The trial court credited Meridian’s evidence and, following the hearing
on the application for preliminary injunctive relief and motion to deem the
debt satisfied, denied both. Although the order denying a preliminary
injunction was appealable (Code Civ. Proc., § 904.1, subd. (a)(6)), Mbanugo
did not appeal.
      Following the hearing, Meridian served Mbanugo and his attorney with
notice that the sheriff’s sale was proceeding as scheduled, the following day.
Meridian refused to agree to any further postponement.
      The sheriff’s sale took place as scheduled, and the vacant property sold
for $76,000.


                                       4
      Meridian returned to court for a deficiency judgment. The matter first
came on for hearing in October 2019, but was continued a number of times,
until June 2020. The parties submitted briefing and evidentiary materials,5
and the court entered judgment in August 2020. Among other things, the
court found that the statutory fair value of the vacant property as of the date
of the sheriff’s sale was $120,000. The court further found the amount owed,
including accrued interest, was $439,299.17. After credits for amounts paid
and the fair value of the vacant property, the court entered a deficiency
judgment in the amount of $395,392.82.
                                 DISCUSSION
No Satisfaction of the Foreclosure Judgment
      We first address Mbanugo’s claim that the trial court erred in ruling
that his July 2018 $1.2 million payment did not fully satisfy the foreclosure
judgment.
      To begin with, Mbanugo is precluded from raising this issue on appeal,
having made the identical satisfaction claim in support of his application for
preliminary injunctive relief, which the trial court heard and rejected on the
merits, and which ruling he did not appeal.6 While a decision on an
application for a preliminary injunction does not constitute a decision on the
ultimate rights in controversy, “[t]here is no inflexible rule as to the effect of
the granting or denial of a preliminary injunction on subsequent litigation.”
(Bomberger v. McKelvey (1950) 35 Cal.2d 607, 612.) And while generally such


      5Meridian submitted an original and a revised appraisal by Michael
Turkull. Mbanugo submitted two appraisals, one by David Iphie and one by
Thomas Dum Real Estate Appraisers.
      6  He also made this identical claim in his motion to deem the judgment
satisfied, relying on the same evidence proffered in support of his request for
preliminary injunctive relief.

                                         5
a ruling will not have preclusive effect, it can be given such effect where “it
appears that the court intended a final adjudication of the issue involved.”
(Ibid.)
      Here, the record reflects the satisfaction claim was fully briefed by the
parties on a fully developed record, it was dispositive of whether sale of the
vacant property would proceed, and the trial court ruled, and unequivocally
did so, on the merits. It is also apparent the trial court intended this to be
the dispositive ruling on Mbanugo’s satisfaction claim, as the court did not
address the issue again in ruling on Meridian’s motion for a deficiency
judgment and in entering a deficiency judgment.
      Having forgone the opportunity to appeal the order denying
preliminary injunctive relief, Mbanugo is foreclosed from advancing his
satisfaction claim on appeal from the later deficiency judgment. (See
Malatka v. Helm (2010) 188 Cal.App.4th 1074, 1086 [evidentiary error that
could have been raised in an appeal from an earlier order would not be
reviewed on appeal from a later order]; In re Janee J. (1999) 74 Cal.App.4th
198, 206 [an appeal from a later appealable order cannot attack orders for
which the time to appeal has passed].)
      But even if that were not the case, there is no merit to Mbanugo’s
challenge to the trial court’s ruling that his $1.2 million payment in July
2018 did not fully satisfy the foreclosure judgment and he was therefore not
entitled to dismissal of the action.7


      7 It is unclear what standard of review Mbanugo maintains should
apply to this ruling, since he commences the argument portion of his opening
brief with an omnibus overview of the standards of review. The standard of
review of an order denying preliminary injunctive relief is generally abuse of
discretion. (See City of Vallejo v. NCORP4, Inc. (2017) 15 Cal.App.5th 1078,
1085.) And even if the issue is considered as subsumed within the deficiency
judgment, the deferential substantial evidence standard would apply, given
                                        6
      As we have recounted, Meridian presented evidence that the only
agreement the parties came to was for a release of the lien on the residence
property in exchange for Mbanugo’s July 2018 $1.2 million payment, the
source of which was a refinancing of that property. Mbanugo further agreed
to pay the balance of the foreclosure judgment (approximately $300,000) by
November 2018, which he never did.
      In sum, the record evidence amply supports the court’s rejection of
Mbanugo’s full satisfaction claim.
The Deficiency Judgment
      The Controlling Law
      Meridian sought the deficiency judgment pursuant to Code of Civil
Procedure section 726, subdivision (b). This statutory provision “calls upon
the trial court to impose on a borrower a money judgment in favor of the
lender for the amount by which the borrower’s indebtedness (with interest
and costs) exceeds the judicially adjudicated fair value.” (Luther Burbank
Savings & Loan Assn. v. Community Construction Inc. (1998) 64 Cal.App.4th
652, 657 (Luther).
      “The fair value provision of Code of Civil Procedure section 726 is a
product of the Great Depression. (Roseleaf Corp. v. Chierighino (1963)
59 Cal.2d 35, 40. . . .) Prior to 1933, a mortgagee was required to exhaust his
or her security before proceeding directly against the mortgagor. Once the
security had been sold, however, either by private or judicial sale, the
mortgagee could obtain a full deficiency judgment against the mortgagor for
the difference between the indebtedness and the amount realized at the sale.
(Cornelison v. Kornbluth (1975) 15 Cal.3d 590, 600. . . .) During the


the evidentiary showing made by the parties. (See In re Marriage of DeSouza
(2020) 54 Cal.App.5th 25, 33.)

                                       7
Depression, with its devastating effect on property values, this procedure
permitted the mortgagee to buy the property at the foreclosure sale for a
nominal sum and realize a double recovery by holding the mortgagor for a
large deficiency. (Ibid; Roseleaf Corp. v. Chierighino, . . . p. 40. . . .)” (Rainer
Mortgage v. Silverwood, Ltd (1985) 163 Cal.App.3d 359, 365 (Rainer).
      “The fair value limitations were enacted in 1933 to remedy this
situation. As originally enacted, however, Code of Civil Procedure section
726 provided that the deficiency judgment was limited to ‘the amount by
which the entire amount of the indebtedness due at the time of sale exceeded
the fair market value of the real property or interest therein sold. . . .’
(Stats.1933, ch. 793, § 1, p. 2119.) (Italics added.) The problem with this
formulation was that the Depression had severely reduced market values for
real property. For many pieces of property there simply was no market at all.
(See Washburn, The Judicial and Legislative Response To Price Inadequacy
In Mortgage Foreclosure Sales (1980) 53 So.Cal.L.Rev. 843, 875–883. . . .)
Accordingly, giving the mortgagor a credit against the deficiency judgment
for the greater of the sale price or the fair market value was often an empty
protection.” (Rainer, supra, 163 Cal.App.3d at p. 365, fns. omitted.)
      “In 1937, the Legislature sought to address this problem. An
amendment to Code of Civil Procedure section 726 was proposed which struck
the ‘fair market value’ language. In its place, it was proposed that the court
appoint an appraiser in the event a deficiency judgment was sought. The
appraiser was to file with the court an appraisal ‘stating the intrinsic value
and also the market value if in the opinion of the appraiser there was a
market for such property at the time and place of sale.’ (Italics added.)
Thereafter, a hearing for objections to the appraisal and supporting evidence
was to be held. At the conclusion of the hearing, it was proposed that the


                                          8
court entered a deficiency judgment ‘for not more than the amount by which
the entire amount of the indebtedness due at the time of the sale . . .
exceeded the intrinsic value of the real property or interest therein sold at the
time of sale.’ Further, ‘[i]n determining intrinsic value, weight shall be given
to evidence of market value only after it is established that there was a
market at the time and place of sale for the kind of property sold.’
(Assem.Bill No. 1918 (1937 Reg.Sess.) § 1.) The bill was subsequently
amended by the Assembly to delete the provisions regarding the court-
appointed appraiser, and the ‘intrinsic value’ language of the original bill was
replaced with the present ‘fair value.’ (Assem. Amend. to Assem. Bill No.
1918 (1937 Reg.Sess.) Apr. 14, 1937.)” (Rainer, supra, 163 Cal.App.3d at pp.
365–366.)
      “From these amendments, it is clear the Legislature’s purpose in
inserting the ‘fair value’ language into Code of Civil Procedure section 726,
subdivision (b) was to protect the defaulting mortgagor. (Roseleaf Corp. v.
Chierighino, supra, 59 Cal.2d at p. 40.) To do this, the Legislature found it
necessary to credit the borrower with the intrinsic or underlying value of the
property. The fair market value of the property was deemed an insufficient
measure as circumstances might conspire to render valueless property which
under normal conditions would have significant value. The Legislature
therefore determined not to let the protection afforded a foreclosed mortgagor
depend entirely on the vagaries of the marketplace. The mortgagor was to
receive a credit for ‘the fair value of the property at the time of the sale
(irrespective of the amount actually realized at the sale). . . .’ (Cornelison v.
Kornbluth, supra, 15 Cal.3d at p. 601.) (Italics added.) The ‘fair value’ of
foreclosed property is thus its intrinsic value.” (Rainer, supra,
163 Cal.App.3d at p. 366, fn. omitted; accord San Paolo U.S. Holding Co. v.


                                         9
816 South Figueroa Co. (1998) 62 Cal.App.4th 1010, 1023 (San Paolo) [“ ‘fair
value’ limitation now ‘operate[s] to preclude a creditor from obtaining a
deficiency judgment for the difference between the amount of the
indebtedness and the amount realized from the foreclosure sale where the
sale price was not equivalent to the fair market value of the property sold,’ ”
quoting Coppola v. Superior Court (1989) 211 Cal.App.3d 848, 867].)
      “Under normal conditions this intrinsic value will often coincide with
its fair market value; the value a willing purchaser will pay to a willing seller
in an open market. (Kaiser Co. v. Reid (1947) 30 Cal.2d 610, 623. . . .) This
correlation is not fixed, however, and market value is only one factor the
court should consider when determining ‘fair value.’ As discussed in Nelson
v. Orosco [(1981)] 117 Cal.App.3d 73, ‘fair value’ is to be determined by all of
the circumstances affecting the intrinsic value of the property at the time of
the sale. This necessarily excludes the circumstances of the foreclosure sale.
These are not factors that affect the intrinsic worth of the property.” (Rainer,
supra, 163 Cal.App.3d at pp. 366–367.)
      The principal issue in Rainer was whether the fact foreclosed property
was subject to the right of redemption could be taken into account in
determining (and, specifically, reducing) “fair value.” The appellate court
held it could not, explaining “the right of redemption is limited to a year.
After that time, it no longer serves to depress the marketability of the
property.” (Rainer, supra, 163 Cal.App.3d at p. 367.)
      By way of summary, Rainer concluded, “the Legislature intended that
‘fair value’, as used in Code of Civil Procedure section 726, subdivision (b), be
construed as the intrinsic value of real property subject to judicial
foreclosure, taking into consideration all the circumstances affecting the
underlying worth of the property at the time of the sale, without


                                       10
consideration of the impact of foreclosure proceedings on this value.” (Rainer,
supra, 163 Cal.App.3d at p. 367; see San Paolo, supra, 62 Cal.App.4th at
pp. 1026–1027 [explaining “term ‘intrinsic value,’ as used in the context of
Rainer, means nothing more than the fair market value of the property
without a reduction for the temporary price-reducing effect of the judicial
foreclosure and the one-year period of redemption,” and holding a “depressed”
market does not justify departing from fair market value on date of sale].)
      The court brought these principles to bear in Luther, stating, “[t]he
statute itself fails to define fair value. Courts interpreting the statute have
defined it as a value that takes into account ‘all of the circumstances
attending the property at a foreclosure sale, including the state of its title and
merchantability.’ (Nelson v. Orosco[, supra,] 117 Cal.App.3d 73, 79. . . ,
italics added.) However, the circumstances which the court must consider
have to be external to the foreclosure process. Thus, in reaching a fair value,
the court must not take into account the dampening effect on sales price of
the property’s being foreclosed upon, because this is not a factor external to
the foreclosure process. (Rainer[, supra,] 163 Cal.App.3d 359, 363. . . .) So, a
court’s assessment of fair value begins with its analysis of one or more
appraisals showing the likely sales price which a given piece of land would
command in the open market if the land were entirely unencumbered and its
title unclouded. The court then considers those external factors that reduce
the amount that a willing purchaser in an open market would pay to a lender
for the property. (Id. at p. 364.)” (Luther, supra, 64 Cal.App.4th at pp. 657–
658, italics omitted.)
      In Luther, for example, the trial court “accepted and considered each
side’s appraisals suggesting fair market values for the property if it were
unencumbered. Borrowers’ expert offered an unencumbered market value of


                                        11
$634,000; lender’s appraiser offered an unencumbered value of $210,000.
The court ruled that a fair unencumbered value was $465,300.” (Luther,
supra, 64 Cal.App.4th at p. 658, italics added.) But this “was merely the
court’s first step. To arrive at a statutory ‘fair value’ for purposes of” of the
statute, “the court next had to consider the amount by which any
encumbrances or clouds on title might reasonably affect the property’s actual
sales price.” (Ibid.)
      The court explained that the function of this second step “is to allow the
lender to seek a judgment in excess of the present value of the security; the
value of the security to a lender is the equity in the property external of the
fact of foreclosure and the subject indebtedness. If, for example, the property
is clouded by some other encumbrance unpaid by a borrower at time of
foreclosure, that amount is properly excluded from the equitable fair value of
the property. The lender gets nothing in return for that portion of the
property’s value attributable to this encumbrance and passes that debt onto
the foreclosure sale purchaser.” (Luther, supra, 64 Cal.App.4th at p. 658.)
Thus, the trial court properly took into the fact the foreclosed on property was
subject to a tax lien—“whoever purchases the property, whether it be a third
party, lender, or borrowers by way of redemption, will be obligated to pay the
lien amount to the county tax collector in order to free the property's title of
that particular encumbrance.” (Id. at pp. 658–659.) “[T]he hypothetical
willing, full-price purchaser would have paid $465,300, reduced by the tax
lien of $152,505.70 for a total purchase price of $312,794.30. This
$312,794.30, then, would be the ‘fair value’ which should have been used, and
which was used, to reduce the deficiency judgment due to lender.” (Id. at
p. 659, italics omitted; see San Paolo, supra, 62 Cal.App.4th at p. 1027.)




                                        12
      The Trial Court’s Fair Value Determination
      The trial court determined that the statutory fair value of the vacant
property was $120,000 (which was approximately $44,000 more than the sale
price). Since this was the exact “ ‘as is’ market value” (fair value) assigned by
Meridian’s appraiser Michael Turkull in his revised, 112-page appraisal
report, we assume, as have the parties, that the trial court relied on Turkull’s
revised appraisal.8
      Mbanugo claims the court erred because its order did not expressly
undertake the “two-step” analysis discussed in Luther. The record, however,
demonstrates there was no need to undertake a “two-step” analysis.
      To begin with, an examination of Turkull’s revised report in light of the
law discussing fair value, reveals that the appraisal took “into consideration
all the circumstances affecting the underlying worth of the property at the
time of the sale, without consideration of the impact of foreclosure
proceedings on this value.” (Rainer, supra, 163 Cal.App.3d at p. 367.)
Indeed, Mbanugo cites to no place in Turkull’s report where the appraiser
factored into his fair market value determination any “adverse impacts” due
to foreclosure.
      Nor does Mbanugo identify any evidence of a market calamity, such as
the Great Depression, which precipitated the enactment of Code of Civil

      8  While generally a trial court’s determination of the value of property
is a factual issue reviewed under the substantial evidence standard (see
Trahan v. Trahan (2002) 99 Cal.App.4th 62, 70 [“confirmation of the
appraiser’s report is primarily a factual determination, which must be
affirmed if supported by substantial evidence”]), whether the court has
misconstrued the meaning of statutory term “fair value” is a question of law
we review de novo. (See San Paolo, supra, 62 Cal.App.4th at p. 1027 [court
erred as a matter of law in considering market data that did not focus on the
date of sale, but on years where market was better and purportedly more
“ ‘normal’ ”].)

                                       13
Procedure section 726. (See San Paolo, supra, 62 Cal.App.4th at pp. 1026–
1027 [error to consider market data from assertedly stronger, more
“ ‘normal’ ” market].) He likewise does not identify any “external factor,”
such as the tax liens at issue in Luther, that would “reduce the amount that a
willing purchaser in an open market would pay to a lender for the property.”
(Luther, supra, 64 Cal.App.4th at p. 658.)
      Thus, the record reflects that the instant case is one exemplifying that
“[u]nder normal conditions” the statutory fair value of the property (or its
“intrinsic value”) “will often coincide with its fair market value; the value a
willing purchaser will pay to a willing seller in an open market.” (Rainer,
supra, 163 Cal.App.3d at p. 366.)
      It is therefore of no moment that the trial court did not, in its written
order, expressly undertake a two-step analysis, first crediting Turkull’s
opinion as to fair market value and second adjusting that value to reflect the
kinds of circumstances discussed in Rainer, Luther and San Paolo. There
simply was no evidence of any circumstance requiring a second step. (See
Luther, supra, 64 Cal.App.4th at p. 660 [Court of Appeal focused on
substance of trial court’s deficiency judgment, which was correct, and not fact
that court’s order did not expressly undertake two-step evaluation process].)
      Mbanugo additionally claims Turkull’s revised appraisal is flawed
because Turkull erroneously assumed the vacant property is “landlocked,”
pointing out there are numerous easements that would allow for access.
      Turkull’s revised report does, occasionally, use the term “landlocked.”
But what Mbanugo overlooks is that the report also expressly discusses the
easements associated with the property.
      The revised report explains that the vacant property lies about 600 to
800 feet west of Skyline Boulevard but does not front onto any public street—


                                       14
so the property is effectively landlocked. It goes on to discuss the five
easements associated with the property and explains why they do not
assuage access difficulties. A private road accessing the property would be in
excess of 600 feet, and “[t]his is a key issue, as the City generally considers
blind roadways in excess of 600 feet to be unsafe and would not be approved
without some alternate form of access. Thus, to develop the entire parcel, at
least two access points would need to be developed. . . . [¶] The City is keenly
aware of fire safety issues and is reticent to approve long, blind roadways,
particularly if they are narrow.” Further, the construction cost of a 600 foot
roadway would be in the $600,000 to $900,000 range.
      Thus, contrary to Mbanugo’s assertion, Turkull did not erroneously
assume the vacant property was irretrievably landlocked. Rather, Turkull
identified and described each of the five easements and went on to explain
why their existence does not eliminate the very serious access problems
affecting the fair market value of the property.
      Mbanugo also asserts Turkull’s “value of the vacant lot” was “based on
wrong values and computations are [sic] too speculative and do not reflect the
actual fair market value . . . on the day of sale.” He provides no elaboration,
however, except a single sentence referring to Turkull’s discussion of
subdivision possibilities, yielding 1, 2, 4, or 6 unit lots. Thus, he has waived
the issue.9 (See Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270,
277 [“ ‘[w]hen an appellant raises an issue “but fails to support it with

      9 We note that in his recitation of the “facts,” Mbanugo characterizes
the development cost ranges Turkull provided as “wild calculations.” The
revised report explains, however, that the posited construction costs were
based on information provided by individuals who were directly involved with
small scale developments of nearby properties. The report also does not
purport to give definitive costs but provides a range of significant costs for
potential one-lot, two-lot, four-lot and six-lot developments.

                                       15
reasoned argument and citations to authority, we treat the point as
waived” ’ ”].)
      Ultimately, Mbanugo is simply quarreling with Turkull’s professional
opinion as to the significance of the access problems and the regulatory
approval and development costs, and their consequent impact on the value of
the property. This does not establish that Turkull’s opinion fails to constitute
substantial evidence supporting the court’s judgment. 10 (See Johnson &
Johnson Talcum Powder Cases (2019) 37 Cal.App.5th 292, 314 [“testimony of
a single witness may be substantial evidence, including the testimony of an
expert”].)
Refusal to Order Further Stay
      Mbanugo also asserts the trial court “erred when it allowed the sheriff’s
sale to proceed . . . a day after the hearing on” Mbanugo’s application for a
preliminary injunction and motion to deem the foreclosure judgment
satisfied. He variously maintains that in proceeding with the sale forthwith,
Meridian deliberately suppressed buyer interest and that if it had agreed to a
further delay, he would have drummed up interest and more than one


      10 Given that Turkull’s revised appraisal supports the deficiency
judgment, we need not, and do not, address Mbanugo’s complaints about
Turkull’s original appraisal (which did not discuss the easements) or the
appraisal information he submitted to the court. We note, however, that the
Iphie appraisal of $1.15 million did not value the property as of the date of
the sheriff’s sale but six months later and considered comparables with
established access. It also assumed all required development approvals had
been, or could be, obtained. The Dum Appraisal of $10.12 million, provided to
Meridian’s predecessor more than a decade earlier in 2007 (at the height of
the real estate bubble), not only did not value the property as of the date of
the sheriff’s sale, but also included three “extraordinary assumptions,” one of
which was that “the current access is adequate to complete a residential
subdivision.” In addition, Mbanugo submitted only 10 pages of the 42-page
Dum report.

                                       16
potential buyer would have appeared at the sale, and the property would
have sold for more than it did.
      While he made these complaints in opposition to Meridian’s motion for
a fair value determination, he submitted no evidence in support of these
claims. The sheriff’s sale had been previously noticed at least twice, and
Mbanugo thus had months to drum up interest in the property. And while
only one bidder appeared, the statutory “fair value” requirement insured that
Mbanugo would be credited with the fair value of the property, regardless of
minimal attendance at the sale.11
                                  DISPOSITION
      The judgment is AFFIRMED. Respondent to recover costs on appeal.




      11 Mbanugo also claims, for the first time on appeal, that he “could not
exercise [his] right of redemption because of the pandemic.” He never made
any such a claim in the trial court, and therefore cannot pursue it on appeal.
(See Greenwich S.F., LLC v. Wong (2010) 190 Cal.App.4th 739, 767 [appellant
waives factually based claim by failing to raise it in the trial court below].)

                                      17
                                         _________________________
                                         Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Sanchez, J.




A161188, Calvert v. Mbanugo et al

                                    18